DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally co-planar; generally planar” in claim 2 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “generally co-planar; generally planar” mean that a deviation of 1, 5, 10, 20 or 30% is acceptable?  It is suggested to delete the phrase “generally” or define the requisite degree in the claims.
Claim 14, lines 1 and 2 recites “a said interstice” which should be changed to “said interstice” because “at least one interstice” was recited earlier in claim 1.
Claim 25, line 6 recites “the coincidence”, line 8 recites “the location”, line 10 recites “the outline”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1

Claim 25 is drawn to a process and thus meet the requirements for step 1.

Step 2a /prong 1)

Claim 1, and claims dependent thereon recite "... providing a target pattern; providing a model of support loci of a target workpiece support; determining the coincidence between the target pattern and a model of the support loci of the target workpiece support; and determine the location of at least one interstice based on the coincidence; generating a support blade machining pattern comprising the outline of each support blade for the workpiece fixture, wherein at least one said outline comprises at least one interstice, which, under broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas.

Except for the recitation of “a method for generating a support blade machining pattern, for use in precision processing a sheet material to form support blades of a workpiece fixture”, which a user can perform with a cutting /machining tool, the determinations in the context of these claims are capable of being performed in the mind of a user.

It is noted that claim 25 does not require a computer to perform any of the claimed steps. Accordingly, the claims recite an abstract idea.
Step 2a /prong 2)

This judicial exception is not integrated into a practical application. The claims recite the additional elements of “a method for generating a support blade machining pattern, for use in precision processing a sheet material to form support blades of a workpiece fixture”

The additional elements of “a method for generating a support blade machining pattern, for use in precision processing a sheet material to form support blades of a workpiece fixture” are generically recited and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.

The additional elements of “a method for generating a support blade machining pattern, for use in precision processing a sheet material to form support blades of a workpiece fixture” do not add any meaningful limitation to the abstract idea because they are insignificant extra solution activity.
Step 2b

The claims do not include additional elements that when considered individually and in combination are sufficient to amount to significantly more than the judicial exception for the following reasons:

“A method for generating a support blade machining pattern, for use in precision processing a sheet material to form support blades of a workpiece fixture” does not amount to significantly more because a user can perform the method with a cutting /machining tool, where the machining pattern can be predetermined in the mind of the user.
The claims are drawn to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 13-15, 25, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Blaser (WO2007134631).  An English machine translation of Blaser (WO2007134631) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Blaser teaches a method of manufacturing a workpiece fixture (Figs 1, 2, workpiece support 12, supporting elements 17, Pg 6, Lines 164-173), for supporting a workpiece (workpiece 14, Pg 5, Lines 158-163) in a precision manufacturing process (Pg 2, Lines 15-17, laser beam processing); the method comprising: providing a generic material fixture (workpiece support 12, supporting elements 17) and a sheet material (workpiece 14) supported on the generic material fixture; precision processing the sheet material to form support blades (Pg 4, Lines 86-88, …it is provided that the at least one support point tip on the support element is cut out with a cutting jet.  As a result, the processing installation can be used for producing its own support elements) for a target workpiece fixture (workpiece support 12, Pg 5, Lines 158-162), each support blade having a support locus (Figs 1, 2, support locus formed at support point tips 19, Pg 6, Lines 168-173), the support locus of at least one said support blade having at least one interstice (Figs 1, 2, shows interstice between tips 19); and constructing a target workpiece fixture comprising the support blades (Pg 4, Lines 86-88), the support loci together define a workpiece support (Figs 1, 2, support locus formed by points 19 for supporting workpiece 14) and the at least one interstice is positioned based on where a target pattern and the support loci coincide (Pg 3, Lines 54-64, Pg 6, Lines 193-198).
With respect to the limitations of claim 25, Blaser teaches a method of generating a support blade machining pattern (Pg 4, Lines 86-88, …it is provided that the at least one support point tip on the support element is cut out with a cutting jet.  As a result, the processing installation can be used for producing its own support elements), for use in precision processing a sheet material (workpiece 14, Pg 5, Lines 158-163) to form support blades (Pg 4, Lines 86-88) of a workpiece fixture (workpiece support 12, Pg 5, Lines 158-162); the method comprising: providing a target pattern; providing a model of support loci (Figs 1, 2, support locus formed at support point tips 19, Pg 6, Lines 168-173) of a target workpiece support (Pg 3, Lines 74-81); determining the coincidence between the target pattern and a model of the support loci of the target workpiece support (Pg 4, Lines 86-91); and determining the location at least one interstice based on the coincidence (Pg 4, Lines 104-112); and generating a support blade machining pattern comprising the outline of each support blade (Figs 1, 2, supporting elements 17, Pg 6, Lines 168-173) for the workpiece fixture, at least one said outline comprises at least one interstice (Figs 1, 2, shows interstice between tips 19).
With respect to the limitations of claims 2, 3, 5, 8, 13, 14, 15, 32 and 34, Blaser teaches each support locus is linear (Figs 1, 2, support locus formed at support point tips 19, Pg 6, Lines 168-173), and the loci are generally co-planar (see figures 1, 2, support point tips 19), together defining a workpiece support for a generally planar workpiece (14); one or more or each said interstice is a slot or an indent (Figs 1, 2, shows interstice between tips 19) in a said support locus; the target pattern is a 2- or 3-dimenional model reflecting a shape and configuration of a portion of the workpiece to be supported (Figs 1, 2, Pg 6, Lines 168-173); the precision processing of the sheet material comprises laser machining (laser cutting beam, Pg 6, Line 164-165) the sheet material, or wherein the precision processing comprises chemical etching, photochemical machining, electrical discharge machining, water jetting or precision mechanical CNC machining the sheet material; comprising determining the coincidence between the target pattern and a model of the support loci of the target workpiece support; and determining the location of the at least one required interstice therefrom (Pg 3, Lines 54-64, Pg 6, Lines 193-198); a said interstice is required where the target pattern and the model of the support loci coincide (Pg 3, Lines 54-64, Pg 6, Lines 193-198); and/or a said interstice is required where the target pattern and the model of the support loci do not coincide; comprising aligning all or a selection of a template workpiece support model and all or a corresponding selection of the target pattern, and determining the coincidence therebetween (Pg 3, Lines 54-64, Pg 6, Lines 193-198); comprising: supporting a workpiece (14) on the target material fixture (workpiece support 12, supporting elements 17); and performing said precision manufacturing process on the workpiece, to form one or more parts from the workpiece (Pg 4, Lines 86-88); comprising precision manufacturing more than one part from the workpiece (Pg 4, Lines 86-88), and/or precision manufacturing one or more parts from each of two or more workpieces in turn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

To the degree that it can be argued that Blaser fails to disclose the limitations of claim 25 directed to “providing a target pattern; providing a model of support loci of a target workpiece support” the following rejection is set forth below.
Claims 5, 7, 9, 12, 18, 21, 22, 25 and 35 are rejected under 35 U.S.C. 103 as being obvious over Blaser (WO2007134631) in view of Sakai (US 2002/0107607).
With respect to the limitations of claim 25, Blaser discloses the claimed invention except for explicitly showing providing a target pattern; providing a model of support loci of a target workpiece support.  However, Sakai discloses providing a target pattern (Figs 2-4, CAD machine 21, jig parts 25, 0058, 0064); providing a model of support loci (Fig 4, workpiece support face 23a, virtual solid support 23b, 0062) of a target workpiece support (workpiece W, 0061) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of generating a support blade machining pattern of Blaser silent to explicitly showing providing a target pattern; providing a model of support loci of a target workpiece support with the providing a target pattern; providing a model of support loci of a target workpiece support of Sakai for the purpose of providing a virtual design and planning configuration that allows a user to determine part construction and design before actual part machining, thereby ensuring quality and reliability of the actual part (Abstract, 0010).
With respect to the limitations of claim 35, Blaser teaches a target material fixture  (Figs 1, 2, workpiece support 12, supporting elements 17, Pg 6, Lines 164-173) adapted for supporting a workpiece (workpiece 14, Pg 5, Lines 158-163) during a precision manufacturing process (Pg 2, Lines 15-17, laser beam processing), the target material fixture comprising two or more support blades (multiple support elements 17); each support blade having a support locus (Figs 1, 2, support locus formed at support point tips 19, Pg 6, Lines 168-173) and the support locus of at least one said support blade having at least one interstice (Figs 1, 2, shows interstice between tips 19); the support loci together define a workpiece support for supporting the workpiece (12) in use; and the at least one interstice is positioned to provide a clearance between the workpiece support and the workpiece in predetermined locations (Pg 3, Lines 54-64, Pg 6, Lines 193-198) based on the precision manufacturing process.  Blaser discloses the claimed invention except for the target material fixture comprising two or more support blades coupled together.  However, Sakai discloses the target material fixture comprising two or more support blades coupled together (Figs 9a, 9b, jig parts 25, engagement groove 25a, 0066) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the target material fixture of Blaser having two or more support blades with the target material fixture comprising two or more support blades coupled together of Sakai for the purpose of using a known support blade configuration that supports a workpiece in multiple axis (0066), thereby improving the overall stability of the support structure.
With respect to the limitations of claims 5, 7, 9 and 12, Blaser in view of Sakai discloses the target pattern is a 2- or 3-dimenional model reflecting a shape and configuration of a portion of the workpiece to be supported (Sakai, Figs 2, 3, workpiece W, jig parts 25); the target pattern includes a machining, cutting or etching pattern (Sakai, 0057, 0064, the drawing showing machining shape to be cut and machined; machining program PRO) to be applied to the workpiece; comprising forming the target material fixture by interlocking the support blades, by way of slots or other interlocking formations (Figs 9a, 9b, jig parts 25, engagement groove 25a, 0066), to form the target material fixture; precision processing the sheet material to form the support blades comprises following a support blade machining pattern and the support blade machining pattern is generated based on the target pattern (Sakai, 0057, 0064, the drawing showing machining shape to be cut and machined; machining program PRO).
With respect to the limitations of claims 18, 21 and 22, Blaser teaches determining the location of any required interstice(s) based on where the cross sections coincide (Pg 3, Lines 54-64, Pg 6, Lines 193-198); determining the location of any required interstice(s) based on where the cross sections coincide (Pg 3, Lines 54-64, Pg 6, Lines 193-198); determine the required location of any interstice or interstices (Pg 3, Lines 54-64, Pg 6, Lines 193-198).  Blaser discloses the claimed invention except for comprising: generating a first cross section of the template workpiece support model corresponding to the position of a first support blade, and a corresponding first cross section of the target pattern; aligning the cross sections; comprising generating a cross section of the template workpiece support model in a one or more XZ- and/or YZ- planes corresponding to the position of one or more support blades, and a generating corresponding cross section of the target pattern in the one or more XZ- and/or YZ- planes; aligning the cross sections; the target pattern is 2-dimensional, the method comprising selecting a first line across the template workpiece support model and plotting a corresponding first line across the target pattern and aligning the lines to determine the required location of any interstice or interstices.  
However, Sakai disclose comprising: generating a first cross section of the template workpiece support model corresponding to the position of a first support blade, and a corresponding first cross section of the target pattern; aligning the cross sections (Figs 3-5, 0062-0065); comprising generating a cross section of the template workpiece support model in a one or more XZ- and/or YZ- planes corresponding to the position of one or more support blades, and a generating corresponding cross section of the target pattern in the one or more XZ- and/or YZ- planes; aligning the cross sections (Figs 3-5, 0062-0065); the target pattern is 2-dimensional, the method comprising selecting a first line across the template workpiece support model and plotting a corresponding first line across the target pattern and aligning the lines (Figs 3-5, 0062-0065) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of generating a support blade machining pattern of Blaser silent to a template workpiece support model with the comprising: generating a first cross section of the template workpiece support model corresponding to the position of a first support blade, and a corresponding first cross section of the target pattern; aligning the cross sections; comprising generating a cross section of the template workpiece support model in a one or more XZ- and/or YZ- planes corresponding to the position of one or more support blades, and a generating corresponding cross section of the target pattern in the one or more XZ- and/or YZ- planes; aligning the cross sections; the target pattern is 2-dimensional, the method comprising selecting a first line across the template workpiece support model and plotting a corresponding first line across the target pattern and aligning the lines to determine the required location of any interstice or interstices of Sakai for the purpose of providing a virtual design and planning configuration that allows a user to determine part construction and design before actual part machining, thereby ensuring quality and reliability of the actual part (Abstract, 0010).

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being obvious over Blaser (WO2007134631) or Blaser (WO2007134631) in view of Sakai (US 2002/0107607) as applied to claims 1 and 25, further in view of Garvey (US 2014/0157610).
With respect to the limitations of claims 26 and 38, Blaser or Blaser in view of Sakai discloses a workpiece to be supported by the target material fixture.  Blaser or Blaser in view of Sakai discloses the claimed invention except for comprising providing the target pattern by laser scanning a surface of a workpiece.  However, Garvey discloses comprising providing the target pattern by laser scanning a surface of a workpiece (Figs 2, 3, laser distance measuring device 202, generating measurements 302, 0054, Abstract, 0014) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of generating a support blade machining pattern of Blaser or Blaser in view of Sakai generating CAD and machining data with the comprising providing the target pattern by laser scanning a surface of a workpiece of Garvey for the purpose of using a known part measurement systems that scans a workpiece for quickly generating machining code for CNC machines (0014)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/15/2022